Opinion issued April 8, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01321-CV
____________

DYNACQ INTERNATIONAL, INC., Appellant

V.

SCHEY ADVERTISING, INC., Appellee




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 795785




MEMORANDUM OPINION
          Appellant Dynacq International, Inc. has filed a motion to dismiss its appeal. 
More than 10 days have elapsed, and no objection has been filed.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          We overrule all other pending motions as moot.  We direct the Clerk to issue
mandate within 10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.